DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1, 9 & 11-12 are pending and have been examined in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication Number 2016/0054046 A1 to Sim in view of US Patent Publication Number 2007/0184775 A1 to Perkins.


A) As per Claim 1, Sim teaches a fan control apparatus (Sim: Figure 1) comprising: 
a first sensor (Sim: Paragraph 0101, pressure sensor in storeroom 12); 
a second sensor (Sim: Paragraph 0101, pressure sensor in storeroom 14); 
an fan (Sim: Figure 1, Items 100A-100B, include ventilation fans in Paragraph 0104); and 
a controller (Sim: Figure 22), wherein 
the first sensor is provided in a first room, and is configured to acquire a measured value of atmospheric pressure for the first room (Sim: Paragraph 0101, pressure sensor in storeroom 12), 
the second sensor is provided in a second room adjacent to the first room, and is configured to acquire a measured value of the same condition as atmospheric pressure for the second room (Sim: Paragraph 0101, pressure sensor in storeroom 14), 
the fan is placed at a boundary between the first and second rooms (Sim: Figure 1, Items 100A-100B, include ventilation fans in Paragraph 0104), and 
the controller is configured to control a rotational speed and rotational direction of the fan in such a manner that the measured values of the first and second sensors are the same (Sim: abstract, Items 100 are to maintain pressure equilibrium between rooms), and
the controller is configured receive from the first and second sensors the measured value of the atmospheric pressure for the first room and the measured value of the atmospheric pressure for the second room and to maintain the rotational speed and rotational direction of the fan when the measured values of the first and second sensors become the same (Sim: Paragraph 0059 & 0101, air is circulated constantly, maintaining pressure equilibrium while controlling temperature in the room).
Sim does not explicitly teach that the fan is an RF fan.
However, Perkins teaches an RF fan (Perkins: Paragraph 0040).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Sim by making the fan control an RF fan, as taught by Perkins, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Sim with these aforementioned teachings of Perkins with the motivation of not requiring wiring between the controller and fan, thereby saving installation time and cost.


Claim(s) 9 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication Number 2017/0146254 A1 to Gheyri in view of Perkins and further in view of US Patent Publication Number 2010/0323604 A1 to Duffe and even further in view of US Patent Publication Number 2008/0307803 A1 to Herzon.

A) As per Claim 9, Gheryi teaches a fan control apparatus (Gheryi: Figure 2) comprising: 
a first sensor; 
a second sensor; 
an fan; and 
a controller, wherein 
the first sensor is provided in a first room, and is configured to acquire a measured value of at least one condition selected from conditions of atmospheric pressure, temperature, and humidity for the first room, 
the second sensor is provided in a second room adjacent to the first room, and is configured to acquire a measured value of the same condition as the at least one selected condition for the second room, 
the fan is placed at a boundary between the first and second rooms, and 
the controller is configured to control a rotational speed and rotational direction of the fan in such a manner that the measured values of the first and second sensors are the same (Gheryi: Figure 2; Paragraph 0009 & 0012; one temp sensor in top and one temp sensor in bottom with fans 21 & 31 reversible fans that have controller 40 to control fans to equalize temperature between two levels), and
the controller is configured to stop the fan when the measured values of the first and second sensors become the same (Gheryi: fan is operated UNTIL there is thermal equilibrium, thereby stopping at that time),
the controller is configured to determine the measured value of the first sensor is different from the measured value of the second sensor (Gheryi: difference sensed by the upper and lower sensors).
Gheryi does not explicitly teach that the fan is an RF fan.
However, Perkins teaches an RF fan (Perkins: Paragraph 0040).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Gheryi by making the fan control an RF fan, as taught by Perkins, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Gheryi with these aforementioned teachings of Perkins with the motivation of not requiring wiring between the controller and fan, thereby saving installation time and cost.
Gheryi in view of Perkins does not explicitly teach the controller is configured to stop the RF fan from when the measured values of the first and second sensors become the same until when the measured values of the first and second sensors become different from each other, the controller is configured to start the RF fan when the measured values of the first and second sensors become different from each other.
However, Duffe teaches the controller is configured to stop the RF fan from when the measured values of the first and second sensors become the same until when the measured values of the first and second sensors become different from each other, the controller is configured to start the RF fan when the measured values of the first and second sensors become different from each other (Duffe: Paragraph 0034, standard thermostatic control turns on when different and stops when equal).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Gheryi in view of Perkins by control the system automatically, as taught by Duffe, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Gheryi in view of Perkins with these aforementioned teachings of Duffe since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of the control of Duffe for the control of Gheryi in view of Perkins. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Gheryi in view of Perkins and Duffe does not teach to increase the rotational speed of the RF fan gradually until the measured values of the first and second sensors become the same.
However, Herzon teaches increase the rotational speed of the RF fan gradually until the measured values of the first and second sensors become the same (Herzon: Shown in Figure 2, Item 33; Paragraph 0069, gradually increased).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Gheryi in view of Perkins and Duffe by having the fan increase gradually, as taught by Herzon, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Gheryi in view of Perkins and Duffe with these aforementioned teachings of Herzon since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the gradual speed increase of Herzon for the immediate speed increase of Gheryi in view of Perkins and Duffe. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

B) As per Claim 11, Gheryi in view of Perkins teaches all the limitations except explicitly that the at least one condition is selected from the group consisting of atmospheric pressure and humidity for the first room.
However, Duffe teaches the at least one condition is selected from the group consisting of atmospheric pressure and humidity for the first room (Duffe: Paragraph 0024, pressure sensor).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Gheryi in view of Perkins by adding pressure control, as taught by Duffe, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Gheryi in view of Perkins with these aforementioned teachings of Duffe with the motivation of being able to keep the rooms as close to each other in environmental conditions as possible such that movement between rooms is as comfortable as possible.


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim in view of Perkins as applied to claim 1 above, and further in view of US Patent Publication Number 2008/0307803 A1 to Herzon.

A) As per Claim 12, Sim in view of Perkins teaches that the controller is configured to determine the measured value of the first sensor is different from the measured value of the second sensor (Sim: Paragraph 0101).
Sim in view of Perkins does not teach to increase the rotational speed of the RF fan gradually until the measured values of the first and second sensors become the same.
However, Herzon teaches increase the rotational speed of the RF fan gradually until the measured values of the first and second sensors become the same (Herzon: Shown in Figure 2, Item 33; Paragraph 0069, gradually increased).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Sim in view of Perkins by having the fan increase gradually, as taught by Herzon, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Sim in view of Perkins with these aforementioned teachings of Herzon since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the gradual speed increase of Herzon for the immediate speed increase of Sim in view of Perkins. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Response to Arguments
Some of Applicant’s arguments with respect to claim(s) 1, 9 & 11-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Other of Applicant's arguments filed 09/19/2022 have been fully considered but they are not persuasive.
A) The Applicant asserts that Sims does not teach receiving pressure values from the pressure sensors at the controller. The Examiner respectfully disagrees. The sensor unit contains a pressure sensor in each room and though the example they choose to further discuss is relating to the temperature, that is merely one example and those same sentiments apply to the other types of sensors they state the sensor units contain. Therefore, Sims teaches all the limitations and the rejection is proper.
B) The Applicant asserts that Herzon does not teach gradual increase of the fan speed until the sensors become the same. The Examiner notes that these limitations are taught in the combination. The system stops when the sensors become the same as per Gheryi, Herzon teaches that the fan can be increased gradually or instantly, and in this case the fan would gradually increase as per Herzon until the sensors are the same as per Gheryi. Therefore, in combination, all limitations are met and the rejection is proper and has been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762